           Case 2:19-cr-00147-RFB-NJK Document 43 Filed 04/15/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:19-CR-147-RFB-NJK

 9                 Plaintiff,                       Final Order of Forfeiture

10          v.

11 DEMETRIUS SCOTT,

12                 Defendant.

13         The United States District Court for the District of Nevada entered an Amended
14 Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18

15 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Demetrius

16 Scott to the criminal offense, forfeiting the property set forth in the Plea Agreement and the

17 Forfeiture Allegation of the Superseding Criminal Information and shown by the United

18 States to have the requisite nexus to the offense to which Demetrius Scott pled guilty.

19 Superseding Criminal Information, ECF No. 24; Plea Agreement, ECF No. 26;

20 Arraignment and Plea, ECF No. 28; Amended Preliminary Order of Forfeiture, ECF No.

21 34.

22         This Court finds that the United States may amend this order at any time to add
23 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

24 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

25         This Court finds no petition was filed herein by or on behalf of any person or entity
26 and the time for filing such petitions and claims has expired.

27         This Court finds no petitions are pending with regard to the property named herein
28 and the time for presenting such petitions has expired.
            Case 2:19-cr-00147-RFB-NJK Document 43 Filed 04/15/20 Page 2 of 3



 1          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 2   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 3   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 4   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 924(d)(1)

 5   with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

 6   law:

 7                  1. a Raven Arms model MP-25 .25 caliber semiautomatic pistol, serial

 8                      number 1670296;

 9                  2. 7 rounds of .25 caliber ammunition; and

10                  3. any and all ammunition

11   (all of which constitutes property).

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

13   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

14   deposit, as well as any income derived as a result of the government’s management of any

15   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

16   disposed of according to law.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

18   copies of this Order to all counsel of record.

19          DATED _____________________,
                    April 15,            2020.

20

21
                                                                               _____
22                                                HONORABLE RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                      2
           Case 2:19-cr-00147-RFB-NJK Document 43 Filed 04/15/20 Page 3 of 3



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   February 11, 2020.

 4                                                   /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
